IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41206
                         Summary Calendar



GEORGE ESCAMILLA,

                                         Petitioner-Appellant,

versus

W.F. WOODS; U.S. PAROLE COMMISSION,

                                         Respondents-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. C-97-CV-342
                      --------------------

                        September 16, 1999

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     George Escamilla, federal prisoner #54920-146, appeals from

the district court’s denial of his petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241.   Escamilla argues that the

Parole Commission lacked authority to convert his term of special

parole into a regular sentence and that the conversion of his

special parole term into a sentence of life imprisonment exceeded

the fifteen-year statutory maximum for the offense of conviction.

We have reviewed the record and find no reversible error.   The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41206
                                 -2-

Parole Commission had the authority to revoke Escamilla’s

lifetime special parole term and convert it into a term of life

imprisonment.    See Campos v. United States Parole Comm’n, 120

F.3d 49, 50 (5th Cir. 1997).   Further, Escamilla was properly

sentenced in accordance with the law at the time of his

sentencing, and the revocation of his term of special parole did

not alter that fact.   Accordingly, the judgment of the district

court is AFFIRMED.

     AFFIRMED.